United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-285
Issued: January 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant, through counsel, filed a timely appeal of the August 5,
2009 schedule award decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 33 percent impairment of the right upper
extremity, for which she received a schedule award.
On appeal, counsel contends that the medical report of the impartial medical specialist
establishes 44 percent impairment of the right arm.
FACTUAL HISTORY
This case has previously been before the Board. In an April 9, 2008 decision,1 the Board
set aside the Office’s August 7, 2006 and February 23, 2007 decisions denying an increased
1

Docket No. 07-1890 (issued April 9, 2008).

schedule award.2 Dr. Gregory L. Cohen, an Office medical adviser, found that appellant had 33
percent impairment of the right upper extremity after Dr. Norman M. Heyman, a Board-certified
orthopedic surgeon and impartial medical specialist, found that appellant had 44 percent
impairment.3 In an October 21, 2003 report, Dr. Heyman utilized the fifth edition of the A.M.A.,
Guides to determine appellant’s right upper extremity impairment. The Board remanded the case
to the Office to obtain a supplemental report from Dr. Heyman clarifying the right upper
extremity impairment rating. The facts and history of the case as set forth in the prior decision
are hereby incorporated.
On July 2, 2008 the Office requested that Dr. Heyman review the Office medical
adviser’s report and provide an opinion regarding whether he agreed with Dr. Cohen’s
impairment rating. In a September 11, 2008 report, Dr. Heyman stated that Dr. Cohen’s
impairment calculations were accurate, although he did not know how he calculated 10 percent
impairment for appellant’s employment-related right carpal tunnel syndrome and a 5 percent
impairment rating for the accepted condition. He reported that this impairment was minimally
based on the absence of any sensory or motor loss due to appellant’s prior authorized surgery.
Dr. Heyman stated that his report listed the correct tables and referred to appropriate pages with
the exception of Table 16-27 which he listed as being on page 406 rather than on page 506 of the
A.M.A., Guides. He disagreed with Dr. Cohen’s opinion that no additional impairment for
weakness was allowed based on section 16.8a on page 508 of the A.M.A., Guides. Dr. Heyman
opined that appellant had minimum pain and section 16.8a provided that loss of strength could be
combined with other impairments if an examiner believed that an individual’s loss of strength
represented an impairing factor that had not been considered adequately by other methods and if
it was based on unrelated etiologic or pathomechanical classes. He stated that appellant’s
decreased strength was not related to the resection of her distal clavicle or due to impingement or
swelling of the muscle or decreased excursion in the coracoacromioclavicular space. Appellant’s
weakness was related to decreased use and attention to muscle function and strengthening. He
concluded that the 44 percent impairment rating was satisfactory as the employment-related
carpal tunnel syndrome condition had been treated surgically and appellant had no current
symptoms. But, if the Office included an additional 5 percent impairment with his 44 percent
impairment rating based on Dr. Cohen’s 10 percent impairment rating for the accepted carpal

2

On April 10, 1995 appellant, then a 45-year-old inspection operations support technician, filed a traumatic
injury claim assigned file number xxxxxx575 alleging that on April 4, 1995 she experienced pain in her neck,
shoulder and arm when she caught a computer terminal as it fell from a counter at work. On March 11, 1997 she
filed an occupational disease claim assigned file number xxxxxx840 as her request for surgery for the condition she
sustained on April 4, 1995 was denied by the Office on February 10, 1997. The Office accepted both claims for
right carpal tunnel syndrome, right shoulder impingement syndrome, calcific tendinitis and right shoulder and
cervical sprains. It authorized arthroscopy and subacromial decompression of the right shoulder which was
performed on April 18, 1996 and right carpal tunnel release which was performed on July 9, 1998. Subsequently,
the Office doubled file numbers xxxxxx957 and xxxxxx840 under file number. xxxxxx840.
3

In a July 11, 2006 medical report, Dr. Cohen combined appellant’s 10 percent impairment for distal clavicle
resection, 16 percent impairment for loss of range of motion of the right shoulder, 3 percent impairment for pain and
10 percent impairment for employment-related carpal tunnel syndrome to determine that she had 33 percent
impairment of the right upper extremity based on the Combined Values Chart on page 604 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides, 5th ed. 2001). He stated that
there was no additional impairment for weakness based on section 16.8a of the fifth edition of the A.M.A., Guides.

2

tunnel syndrome condition, then appellant had 49 percent impairment of the right upper
extremity.
On October 14, 2008 Dr. Henry J. Magliato, an Office medical adviser, reviewed the case
record. He disagreed that appellant had 11 percent impairment due to shoulder weakness as it
could not be rated along with loss of range of motion. Dr. Magliato also disagreed with
Dr. Heyman’s five percent impairment rating for the employment-related right carpal tunnel
syndrome as motor and sensory findings and the results of a January 1, 2000 electromyogram
(EMG) were normal, resulting in zero percent impairment (A.M.A., Guides 495). He disallowed
the 11 percent impairment rating for weakness and 5 percent impairment for the accepted carpal
tunnel syndrome condition, finding 28 percent impairment of the right arm. Dr. Magliato
concluded that appellant did not have more than the 33 percent impairment previously granted.
In a November 5, 2008 decision, the Office denied an additional schedule award. It
found that Dr. Magliato’s opinion established that appellant did not have more than a 33 percent
impairment of the right upper extremity, for which she received a schedule award.
On November 11, 2008 appellant, through her attorney, requested an oral hearing before
an Office hearing representative.
In an August 5, 2009 decision, an Office hearing representative affirmed the November 5,
2008 decision. The hearing representative found that the weight of the medical evidence rested
with Dr. Magliato, who properly applied the A.M.A., Guides to the clinical findings.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

20 C.F.R. § 10.404.

3

With regard to rating loss of strength, section 16.8 of the A.M.A., Guides note that such
measurements are functional tests influenced by subjective factors that are difficult to control.
Therefore, the A.M.A., Guides do not assign a large role to such measurements. Section 16.8a
states:
“In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the A.M.A., Guides, the loss of strength may be rated separately. If the examiner
judges that loss of strength should be rated separately in an extremity that presents
other impairments, the impairment due to loss of strength could be combined with
the other impairments, only if based on unrelated etiologic or pathomechanical
causes. Otherwise, the impairment ratings based on objective anatomic findings
take precedence. Decreased strength cannot be rated in the presence of decreased
motion, painful conditions, deformities or absence of parts that prevent effective
application of maximal force in the region to be evaluated.”8
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming, or if the
specialist is unable to clarify or elaborate on the original report or if the specialist’s supplemental
report is also vague, speculative or lacks rationale, the Office must submit the case record
together with a detailed statement of accepted facts to a second impartial specialist for a
rationalized medical opinion on the issue in question.9 Unless this procedure is carried out by
the Office, the intent of section 8123(a) of the Act will be circumvented when the impartial
specialist’s medical report is insufficient to resolve the conflict of medical evidence.10
ANALYSIS
The Board previously found the case not in posture for decision as to whether appellant
had more than 33 percent impairment of the right arm. The Board found that Dr. Cohen, an
Office medical adviser, failed to adequately explain why the rating of Dr. Heyman, the impartial
medical specialist, of 44 percent impairment was not entitled to special weight. The Board
remanded the case to obtain a supplemental report from Dr. Heyman clarifying his opinion.
In a September 11, 2008 report, Dr. Heyman reiterated the 44 percent impairment rating
based on the fifth edition of the A.M.A., Guides. He could not fully explain how he reached his
five percent impairment rating for appellant’s employment-related right carpal tunnel syndrome,
noting that this rating was minimally based on the absence of any sensory or motor loss
symptoms due to surgical treatment of the accepted condition. Dr. Heyman did know how
8

A.M.A., Guides 508.

9

Nancy Keenan, 56 SCAB 687 (2005); Roger W. Griffith. 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).
10

Harold Travis, 30 ECAB 1071 (1979).

4

Dr. Cohen reached a 10 percent impairment rating for the employment-related carpal tunnel
syndrome condition. Yet, he recommended that an additional 5 percent impairment rating for
carpal tunnel syndrome be added to his 44 percent impairment rating based on Dr. Cohen’s 10
percent impairment rating, or 49 percent impairment of appellant’s right upper extremity.
Dr. Heyman did not address the section of the A.M.A., Guides pertaining to compression
neuropathies or to the specific provision on page 495 addressing the three scenarios by which
carpal tunnel may be rated.11 He stated that appellant had minimum pain and section 16.8a
provided that loss of strength could be combined with other impairments if an examiner believed
that an individual’s loss of strength represented an impairing factor that had not been considered
adequately by other methods and if it was based on unrelated etiologic or pathomechanical
classes. Dr. Heyman stated that her decreased strength was not related to the resection of her
distal clavicle, impingement or swelling of the muscle, or decreased excursion in the
coracoacromoclavicular space. He found that appellant’s weakness was related to decreased use
and attention to muscle function and strengthening. Dr. Heyman did not adequately explain why
strength impairment should be rated separately from the range of motion impairment. He did not
state that a palpable muscle defect was present after healing.12 Additionally, Dr. Heyman did not
explain why he changed his October 21, 2003 opinion that appellant had good muscle function,
nor did he address how he could effectively measure decreased strength despite appellant’s loss
of range of motion and painful condition.
Dr. Magliato, the Office medical adviser, rated impairment under the A.M.A., Guides as
28 percent. The Office relied on the medical adviser’s opinion to deny an additional award but
the Board finds that the Office medical adviser exceeded his role. This is not a situation in
which Dr. Magliato may simply take the objective clinical findings of an examining physician to
compare them with the impairment criteria listed in the A.M.A., Guides.13 The Office medical
adviser substituted his judgment for Dr. Heyman, the impartial medical specialist. An Office
medical adviser may review a report to verify the correct application of the A.M.A., Guides and
confirm the percentage of permanent impairment,14 but it is the impartial medical specialist who
must resolve a conflict in medical opinion.15 It is well established that, when a referee

11

The A.M.A., Guides provide that sensory deficits (pain) and/or motor deficits (weakness) are to be evaluated
according to the method described in section 16.b. Moreover, in compression neuropathies, additional impairment
values are not given for decreased strength. A.M.A., Guides 494.
12

Id. at section 16.8a at 508.

13

I.H., 60 ECAB ___ (Docket No. 08-1352, issued December 24, 2008) (where the Office medical adviser
assigned a percentage of impairment for pain to an impartial medical specialist’s finding of such without referring
the case back to the impartial medical specialist for a proper evaluation under the A.M.A., Guides (5th ed., 2001).
The impartial medical specialist assessed pain impairment under the Maryland Codes instead. The Board found that
the Office medical adviser had substituted his judgment for that of the impartial medical specialist’s, thereby
attempting to clarify or expand the impartial medical specialist’s opinion). If the clinical findings are fully
described, any knowledgeable observer may check the findings with the A.M.A., Guides criteria. A.M.A.,
Guides 17.
14

See I.H., supra, note 13; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and
Evaluating Medical Evidence, Chapter 2.810.7(c) (April 1993).
15

I.H., supra, note 13; Richard R. LeMay, 56 ECAB 341, 348 (2005).

5

examination is arranged to resolve a conflict in medical opinion, the medical adviser is not to
attempt clarification or expansion of the impartial medical specialist’s opinion.16
As Dr. Heyman did not resolve the conflict in medical opinion, the Board will set aside
the Office’s August 5, 2009 decision. The case is remanded for referral of appellant, the case
record and a statement of accepted facts, to a second impartial medical specialist to determine the
extent and degree of any employment-related impairment.17 After such further development as
the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the conflict in medical opinion was not properly resolved and the
case requires further development.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: January 24, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Federal (FECA) Procedural Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(c)
(October 1995).
17

See cases cited supra note 9.

6

